DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fischer (US 3056738).
	Fischer discloses in reference to claim:
1.  An electric heating element for use in a water storage unit, comprising a metal attaching element 11 for attaching the electric heating element to the water storage unit 1, an electrically operated heating element 4, an anode 7 for cathodic corrosion protection, and an adjustable resistor element 14, wherein the heating element 4 is electrically contacted with the attaching element and/or the water storage unit via the adjustable resistor element and the heating element and the anode are arranged in physical proximity to one another on the attaching element. 


    PNG
    media_image1.png
    561
    884
    media_image1.png
    Greyscale

3.  The electric heating element according to claim 1, wherein the anode 7 comprises an anode body 10 and a contact element 8 connected in an electrically conducting manner to the anode body, wherein the contact element is passed through the attaching element 11 in an electrically insulated manner through an insulating pass-through. 
 
4.  The electric heating element according to claim 3, wherein the contact element 8 for cathodic corrosion protection is connected in an electrically conducting manner to the attaching element and/or the water storage unit through resistor 14. 
 

9.  The electric heating element according to claim 1, wherein the adjustable resistor element is annular, has a contact surface for electrical contacting on both an upper side and lower side, and an ohmic resistor is interposed between the contact surfaces. See Fig. 2 and 3


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 3056738) in view of Wardy et al. (US 4975560) and/or Groothuizen (US 5335311) and Henkel et al. (US 4623755).
	Fischer discloses in reference to claim:
1.  An electric heating element for use in a water storage unit, comprising a metal attaching element 11 for attaching the electric heating element to the water storage unit 1, an electrically operated heating element 4, an anode 7 for cathodic corrosion protection, and an resistor element 14, wherein the heating element 4 is electrically contacted with the attaching element and/or the water storage unit via the adjustable resistor element and the heating element and the anode are arranged in physical proximity to one another on the attaching element. 

	Wardy discloses a heating element having cathodic protection circuit including a powered anode and an adjustable resistance resistor 33. 
	One of skill in the art would find it obvious to modify the Fischer device to provide the adjustable resistor circuit taught by  Wardy to the disclosed anode circuit of Fischer allowing for an adjustable protection circuit.
2.  The electric heating element according to claim 1, wherein the attaching element has a thread and may be screwed directly into the water storage unit. 
	Wardy discloses a threaded attaching element for directly connecting to the water tank, one of skill in the art would find it obvious to modify the Fischer device to include the threaded connection as taught by Wardy in order to enable the connection to a typical water tank having such a connection means. 
 
3.  The electric heating element according to claim 1, wherein the anode 7 comprises an anode body 10 and a contact element 8 connected in an electrically conducting manner to the anode body, wherein the contact element is passed through the attaching element 11 in an electrically insulated manner through an insulating pass-through. 
 
4.  The electric heating element according to claim 3, wherein the contact element 8 for cathodic corrosion protection is connected in an electrically conducting manner to the attaching element and/or the water storage unit through resistor 14. 
 

 
6.  The electric heating element according to claim 3, wherein at least parts of the insulating pass-through are produced from cross-linked polyethylene. 
 	Fischer discloses the anode body passes through the attaching element11 and is electrically insulated therefrom.  The use of cross-linked polyethylene is well known in the art for use as electrical insulation as evidenced by Henkel et al. and would have been an obvious design choice for the electrical insulation. 

7.  The electric heating element according to claim 1, wherein the heating element comprises a temperature sensor, at least one heating tube 4, an intermediate piece 9, and a connecting element 16/15/10 connected in an electrically conducting manner to the intermediate piece, wherein the connecting element passes through the attaching element through a sealing/insulating body in an electrically insulated manner. 
 	Note the provision of a temperature sensor for use with an immersion heating element as a control means is well known and common knowledge in the art (of this Official Notice is taken) of water heating and the mere inclusion of a temperature sensor in the device of Fischer would be within the skill of the artisan seeking to provide temperature control in a compact manner.
8.  The electric heating element according to claim 7, wherein the connecting element 16/15 passes through the adjustable resistor 14 element and is electrically contacted with the attaching element 11 at 9 and/or water storage unit via the adjustable resistor element. 
 
9.  The electric heating element according to claim 1, wherein the adjustable resistor element is annular, has a contact surface for electrical contacting on both an upper side and lower side, and an ohmic resistor is interposed between the contact surfaces. See Fig. 2 and 3

10.  The electric heating element according to claim 1, wherein the adjustable resistor element is provided as a miniaturized plate with an SMD.
	Groothuizen discloses a similar cathodic protection circuit for use in a heating element wherein the resistor 18  is provided in a miniaturized plate as an SMD. 
	It would have been an obvious design choice under at least KSR rationale A to provide the resistor of Fischer as resistor 18 taught by Groothuizen as provided in a miniaturized plate as an SMD.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776. The examiner can normally be reached M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOR S. CAMPBELL
Examiner
Art Unit 3742



/THOR S CAMPBELL/Primary Examiner, Art Unit 3761